DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-13, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 202170025075 A1; Cok) in view of Derai et al. (US 20190015287 A1; Derai).
Regarding claim 1, Cok discloses a parallel redundant system, comprising: a substrate (semiconductor substrate; ¶81);  a first circuit (Fig. 2, 21; ¶78) disposed over the substrate ; a first conductor (Fig. 2, 30; ¶78) disposed at least partially in a first layer (30 defines the layer or level) over the substrate and wire routed (wire 30 is connected to unlabeled wire of the first circuit) to the first circuit (Fig. 2, 21; ¶78); a second circuit (Fig. 2, 22; ¶78) disposed over the substrate , the second circuit redundant (same function) to the first circuit; a second conductor (input/output wiring of circuit 22 connected to 30 and 40 respectively) disposed in a second layer over the substrate and electrically connected to the second circuit (Fig. 2, 22; ¶78), the second conductor disposed at least partially over the first conductor (Fig. 2, 30; ¶78); but is silent on a  
Derai discloses a method of connecting wires in an integrated circuit where a dielectric layer (Fig. 3, 16a; ¶71) disposed at least partially between the first layer and the second layer; and a laser weld (Fig. 3, forms 22 and 24; ¶80) electrically connecting the first conductor (Fig. 3, 14; ¶67) to the second conductor (Fig. 3, 26; ¶71) through the dielectric layer (Fig. 3, 16a; ¶71).
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use a laser welding process to form connections to minimize process steps by simultaneously forming a via and electric contact.
Regarding claim 2, Cok in view of Derai discloses the parallel redundant system of claim 1, comprising an interface circuit (Fig. 6, 80; ¶91 Cok) electrically connected to the first conductor (Fig. 6, 30; ¶91 Cok) and to the second circuit (Fig. 6, 22 of 10; ¶91 Cok) through the laser weld. (Fig. 3, 22; ¶80 Derai)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use a laser welding process to form connections to minimize process steps by simultaneously forming a via and electric contact.
Regarding claim 3, Cok in view of Derai discloses parallel redundant system of claim 2, wherein the first conductor (Fig. 6, 30; ¶91 Cok) is continuous and electrically connects the interface circuit (Fig. 6, 80; ¶91 Cok) to the first circuit. (Fig. 6, 21 of 10; ¶91 Cok)
Regarding claim 5, Cok in view of Derai discloses parallel redundant system of claim 1, wherein at least one of the first circuit and the second circuit is an integrated circuit. (Fig. 2, 21/22; ¶78 Cok)
Regarding claim 9, Cok in view of Derai discloses parallel redundant system of claim 1, comprising two or more first conductors disposed in the first layer wire (Fig. 2, 30 comprises two wires; ¶78 Cok) routed to the first circuit (Fig. 2, 21; ¶78 Cok) and two or more second conductors (Fig. 2, 22 has a first wiring connected to 30 a second wiring connected to 40; ¶78 Cok) disposed in the second layer each second conductor electrically connected to the second circuit. (Fig. 2, 22; ¶78 Cok)
Regarding claim 10, Cok in view of Derai discloses parallel redundant system of claim 9, comprising two or more laser welds (Fig. 3, 22; ¶80 Derai), each of the two or more laser welds electrically connecting one of the two or more first conductors (Fig. 2, 30 comprises two wires; ¶78 Cok) to a corresponding one of the two or more second conductors. (Fig. 2, 22 has a first wiring connected to 30 a second wiring connected to 40; ¶78 Cok)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use a laser welding process to form connections to minimize process steps by simultaneously forming a via and electric contact.
Regarding claim 11, Cok in view of Derai discloses parallel redundant system of claim 9, wherein one or more of the two or more first conductors (Fig. 2, 30 comprises two wires; ¶78 Cok) is electrically connected to a corresponding one of the two or more second conductors. (Fig. 2, 22 has a first wiring connected to 30 a second wiring connected to 40; ¶78 Cok)
Regarding claim 12, Cok in view of Derai discloses the parallel redundant system of claim 9, wherein the first circuit (Fig. 3, 21; ¶82 Cok) provides an electrical short circuit or an electrical open between (Fig. 3, 60; ¶82 Cok) two of the two or more first conductors (Fig. 2, 30 comprises two wires between circuits and leading to interface; ¶78 Cok), two or more second conductors, or between one or more first conductors and one or more second conductors.
Regarding claim 13, Cok discloses a method of making a parallel redundant system, comprising: providing a substrate (semiconductor substrate; ¶81), a first circuit (Fig. 2, 21; ¶78) disposed over the substrate, a second circuit (Fig. 2, 22; ¶78) disposed over the substrate, a first conductor (Fig. 2, 30; ¶78) disposed at least partially in a first layer (30 defines the layer or level) over the substrate and wire routed (wire 30 is connected to unlabeled wire of the first circuit)  to the first conductor, a second conductor  (input/output wiring of circuit 22 connected to 30 and 40 respectively)  disposed in a second layer over the substrate and electrically connected to the second circuit (Fig. 2, 22; ¶78), the second conductor at least partially over the first conductor, but is silent on and a dielectric layer disposed at least partially between the first layer and the second layer such that the first conductor is electrically insulated from the second conductor; and laser welding the first conductor to the second conductor where the second conductor is over the first conductor to form a laser weld that electrically connects the second conductor to the first conductor through the dielectric layer.
Derai discloses a method of connecting wires in an integrated circuit where a dielectric layer (Fig. 3, 16a; ¶71) disposed at least partially between the first layer and the second layer; and a laser weld (Fig. 3, forms 22 and 24; ¶80) electrically connecting 
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use a laser welding process to form connections to minimize process steps by simultaneously forming a via and electric contact.
Regarding claim 20, Cok in view of Derai discloses the method of claim 13, comprising testing the first circuit (Fig. 4, 21 of 53; ¶85 Cok) and disposing the second circuit (Fig. 4, 22 of 54; ¶85 Cok) over the substrate after the first circuit is tested.
Regarding claim 23, Cok in view of Derai discloses the method of claim 13, wherein the first circuit (Fig. 4, 21 of 53; ¶85 Cok) is disposed on the substrate (Fig. 4, 55; ¶85 Cok) and the method comprises removing (discarded after testing; ¶85 Cok) the first circuit from the substrate.
Claims 4, 7,15,17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 202170025075 A1; Cok) in view of Derai et al. (US 20190015287 A1; Derai), and further in view of Yaniv et al. (US 4678282 A; Yaniv).
Regarding claim 4, Cok in view of Derai discloses the parallel redundant system of claim 2, but is silent on wherein the first conductor is discontinuous and does not electrically connect the interface circuit to the first circuit. 
Yaniv discloses a parallel redundant system where a first conductor (Fig. 13, 28; Column 15 lines 50) is discontinuous (cutting fuse 84) and does not electrically connect an interface circuit (controller connected to control lead 30) to the first circuit.

Regarding claim 7, Cok in view of Derai discloses the parallel redundant system of claim 5, wherein the integrated circuit comprises an opening structure.  
Yaniv discloses a parallel redundant system where a first conductor (Fig. 13, 28; Column 15 lines 50) comprises an opening structure (Fig. 13, 84; Column 15 lines 51).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have this feature since it is common to use a fuse for disconnecting lines in a redundancy circuit.
Regarding claim 15, Cok in view of Derai discloses the method of claim 13, but is silent on comprising cutting the first conductor.
Yaniv discloses a parallel redundant system where a first conductor (Fig. 13, 28; Column 15 lines 50) is cut (Fig. 13, cutting fuse 84; Column 15 lines 51).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have this feature since it is common for a line to a redundant circuit to be disconnected after testing for faults.
Regarding claim 17, Cok in view of Derai and Yaniv discloses the method of claim 15, but is silent on wherein the first conductor is cut before laser welding.
Cok in view of Derai and Yaniv discloses a method of cutting a first conductor of a circuit but is silent on the timing of cutting the wire. The office reasons that cutting the wire before or after laser welding would yield the same resultant structure having no unexpected results. 

Regarding claim 18, Cok in view of Derai and Yaniv discloses the method of claim 15, wherein the first conductor is cut after laser welding. 
Cok in view of Derai and Yaniv discloses a method of cutting a first conductor of a circuit but is silent on the timing of cutting the wire. The office reasons that cutting the wire before or after laser welding would yield the same resultant structure having no unexpected results.
 Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to cut the first conductor after laser welding, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 (IV) (C)
Regarding claim 19, Cok in view of Derai and Yaniv discloses the method of claim 15, comprising (i) disposing the first circuit over the substrate by micro-transfer printing the first circuit, (ii) disposing the second circuit over the substrate by micro-transfer printing the second circuit, or (iii) both (i) and (ii). (Fig. 2, 21/22; ¶81 Cok)
Regarding claim 22, Cok in view of Derai discloses the method of claim 13, comprising providing two or more first conductors (Fig. 2, 30 comprises two wires between circuits and leading to interface; ¶78 Cok) but is silent on and the method comprises processing the first circuit to form an open between two of the two or more first conductors.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have this feature since it is common for a line to a redundant circuit to be disconnected after testing for faults.
Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 202170025075 A1; Cok) in view of Derai et al. (US 20190015287 A1; Derai), and further in view of Lu (US 20040263460 A1; Lu).
Regarding claim 8, Cok in view of Derai discloses the parallel redundant system of claim 5, wherein the integrated circuit comprises a shorting structure.
Lu discloses a parallel redundant system wherein the integrated circuit comprises a shorting structure (Fig. 1, 16 switching transistor; ¶22).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for a redundant integrated circuit system to comprise a shorting structure for creating a bypass that turns a defect pixel to a dark pixel.
Regarding claim 21, Cok in view of Derai discloses the method of claim 13, comprising providing two or more first conductors (Fig. 2, 30 comprises two wires between circuits and leading to interface; ¶78 Cok) but is silent on and the method comprises processing the first circuit to form a short circuit between two of the two or more first conductors.
Lu discloses a parallel redundant system wherein the integrated circuit comprises a shorting structure (Fig. 1, 16 switching transistor; ¶22) between conductors.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 202170025075 A1; Cok) in view of Derai et al. (US 20190015287 A1; Derai), and further in view of Burroughs et al. (US 20180301589 A1; Burroughs).
Regarding claim 6, Cok in view of Derai discloses parallel redundant system of claim 5, wherein the integrated circuit comprises an unpackaged semiconductor circuit (Fig. 2, 21/22; ¶78 Cok) but is silent on and a broken tether.
However, a broken tether is the result of a process for separating circuits from a native wafer before coupling to a non-native substrate. They may be removed or left on the individualized chip as a matter of design choice.
Burroughs discloses a semiconductor chip having a broken tether (Fig. 10a, 1017; ¶108)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to leave a broken tether on a chip as a matter of design choice sense it neither contribute to nor takes away from the functionality of the device.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "cutting the first conductor between the laser weld and the first circuit along a current path of the first conductor.”, as recited in Claim 16, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816